                Case 20-81848         Doc 35    Filed 02/11/21 Entered 02/12/21 09:00:49                 Desc Main
                                                  Document     Page 1 of 1
                                            UNITED STATES BANKRUPTCY COURT
                                             NORTHERN DISTRICT OF ILLINOIS
                                                       Western Division

               In Re:                                          )              BK No.:    20-81848
               ROBERTO VELEZ                                   )
               FELICIA FIGUEROA                                )              Chapter: 13
                                                               )
                                                               )              Honorable Thomas M. Lynch
                                                               )
                                Debtor(s)                      )


                                 ORDER ALLOWING CHAPTER 13 COMPENSATION UNDER
                                     COURT-APPROVED RETENTION AGREEMENT
                                        (Use for cases filed on or after April 20, 2015)

                On the application of debtor(s)' counsel for compensation for representing the debtor(s) in this case and
                pursuant to the Court-Approved Retention Agreement executed by debtor(s) and counsel, the court grants
                the application based on its finding that the allowance is reasonable under the provisions of 11 U.S.C. §
                330(a), as follows:

                            $         4,500.00      for legal services through conclusion of the case.
                           $                   0    for reimbursable expenses.
                           $          4,500.00      total fees and reimbursement allowed.
                           -$               30.00   less payment received from debtor before date of application.

                           $          4,470.00      balance allowed and due to the attorney under this order.




                                                                            Enter:


                                                                                     Honorable Thomas M. Lynch
               Dated: February 11, 2021                                              United States Bankruptcy Judge



               Fees Payable to:
               David M. Siegel




Rev: 4/21/15                                                                                        Local Bankruptcy Form 23-3
